

114 S171 IS: To amend title 38, United States Code, to provide for coverage under the beneficiary travel program of the Department of Veterans Affairs of certain disabled veterans for travel in connection with certain special disabilities rehabilitation, and for other purposes.
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 171IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for coverage under the beneficiary travel program
			 of the Department of Veterans Affairs of certain disabled veterans for
			 travel in connection with certain special disabilities rehabilitation, and
			 for other purposes.1.Coverage under Department of
			 Veterans Affairs beneficiary travel program of travel in connection with
			 certain special disabilities rehabilitation(a)In
 generalSection 111(b)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(G)A veteran with vision impairment, a veteran with a spinal cord injury or disorder, or a veteran with double or multiple amputations whose travel is in connection with care provided through a special disabilities rehabilitation program of the Department (including programs provided by spinal cord injury centers, blind rehabilitation centers, and prosthetics rehabilitation centers) if such care is provided—(i)on an in-patient basis; or(ii)during a period in which the Secretary provides the veteran with temporary lodging at a facility of the Department to make such care more accessible to the veteran..(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the beneficiary travel program under section 111 of title 38, United States Code, as amended by subsection (a), that includes the following:(1)The cost of the program.(2)The number of veterans served by the program.(3)Such other matters as the Secretary considers appropriate.(c)Effective
 dateThe amendment made by subsection (a) shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.